     Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.29 Filed 01/15/21 Page 1 of 37




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

JACQULYN WOOD,                                           CASE NO. 20-CV-13154

                   Plaintiff,                   HON. BERNARD A. FRIEDMAN

v.                                                        MAG. CURTIS IVY, JR.

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK,

                   Defendant.


Deborah L. Gordon (P27058)                    Jaclyn R. Giffen (P75316)
Elizabeth Marzotto Taylor (P82061)            Anton A. Dirnberger II (P80261)
Sarah Gordon Thomas (P83935)                  LITTLER MENDELSON, P.C.
Molly Savage (P84472)                         200 Renaissance Center, Suite 3110
DEBORAH GORDON LAW                            Detroit, Michigan 48243
33 Bloomfield Hills Parkway, Suite 220        (313) 466-6400
Bloomfield Hills, Michigan 48304              jgiffen@littler.com
(248) 258-2500                                adirnberger@littler.com
dgordon@debgordonlaw.com
emarzottotaylor@debgordonlaw.com              Attorneys for Defendant
sthomas@debgordonlaw.com
msavage@debgordonlaw.com

Attorneys for Plaintiff


                DEFENDANT’S ANSWER AND DEFENSES TO
               PLAINTIFF’S COMPLAINT AND JURY DEMAND

         Defendant National Railroad Passenger Corporation d/b/a/ Amtrak, through

its counsel, Littler Mendelson, P.C., and for its answer and affirmative and other

defenses to Plaintiff Jacqulyn Wood’s complaint and demand for jury trial, states as

follows.
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.30 Filed 01/15/21 Page 2 of 37




                          JURISDICTION AND PARTIES

      1.       This is an action for gender discrimination based on failure to promote,

retaliation and hostile work environment in violation of Title VII of the Civil Rights

Act of 1964 and in violation of the Elliott-Larsen Civil Rights Act,

MCL 37.2101 et. seq.

      ANSWER: Denied as alleged. Defendant admits only that Plaintiff’s

Complaint purports to allege gender discrimination based on failure to promote,

retaliation and hostile work environment in violation of Title VII of the Civil Rights

Act of 1964 and the Elliott-Larsen Civil Rights Act, MCL 37.2101 et. seq.

Defendant denies that it discriminated, harassed, or retaliated against Plaintiff in the

manners asserted in the Complaint or in any other manner. To the extent Paragraph

1 of the Complaint is alleging any wrongdoing by Defendant, Defendant denies the

allegations.

      2.       Plaintiff Jacqulyn Wood (“Plaintiff”) is a resident of Michigan and

resides within the Eastern District of Michigan.

      ANSWER: Defendant admits that its personnel records reflect that Plaintiff

is a resident of Michigan and resides within the Eastern District of Michigan.

      3.       Defendant National Passenger Railroad Corporation, doing business as

Amtrak (“Amtrak”), is a for-profit corporation incorporated in Washington D.C.,

with its principal place of business in Washington D.C.



                                           2
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.31 Filed 01/15/21 Page 3 of 37




      ANSWER: Amtrak objects to any allegations in Paragraph 3 of Plaintiff’s

Complaint regarding Amtrak’s status as an entity because it states a legal conclusion

to which no response is required. Amtrak admits the remaining allegations contained

in Paragraph 3 of the Complaint.

      4.     Amtrak conducts business in the Eastern District, Southern Division, of

Michigan and the events underlying this Complaint occurred in the Eastern District,

Southern Division, of Michigan.

      ANSWER: Amtrak admits that it conducts business in the Eastern District,

Southern Division of Michigan and that Plaintiff alleges that some of the events that

form the basis of her Complaint occurred within the Eastern District of Michigan

Amtrak denies that Amtrak committed any unlawful employment practices there.

      5.     The amount in controversy in this action exceeds $75,000.

      ANSWER: Defendant admits that Plaintiff seeks damages in excess of

$75,000. Except as specifically admitted, Defendant denies the allegations in

Paragraph 5 of the Complaint.

      6.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 28 U.S.C. § 1332.

      ANSWER: Defendant admits that the Court has jurisdiction pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1332, but states that jurisdiction cannot be conferred




                                         3
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.32 Filed 01/15/21 Page 4 of 37




by admission. Except as specifically admitted, Defendant denies the allegations in

Paragraph 6 of the Complaint.

                             BACKGROUND FACTS

      7.      Plaintiff was hired by Amtrak as an assistant train conductor in

April 2010.

      ANSWER: Defendant admits the allegations in Paragraph 7 of the

Complaint.

      8.      Amtrak is a passenger railroad service that provides medium and long-

distance intercity service in the contiguous United States and to nine Canadian cities.

      ANSWER: Defendant admits the allegations in Paragraph 8 of the

Complaint.

      9.      Amtrak is part of a historically male dominated industry. In 2020,

female employees on the “agreement” side of the company (the operation of trains)

represented only 18% of Amtrak employees, down from 21% in 2016. In contrast,

the total U.S. labor force is approximately 47% female.

      ANSWER: Defendant denies the allegations in Paragraph 9 of the

Complaint.

      10.     Upon Plaintiff being hired, there was no restroom or changing facility

(locker-room) for women; Plaintiff was forced to use the male facilities.




                                          4
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.33 Filed 01/15/21 Page 5 of 37




      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 10 of the Complaint and

therefore denies the allegations. Responding further, Defendant denies that it had a

male only locker room.

      11.    Throughout her employment Plaintiff was subjected to a hostile

environment. Many male employees openly used derogatory, sexual names to

describe women and stated that women were not capable or were stupid. One male

co-worker complained to Plaintiff that she had taken a job from a man. Another male

co-worker told Plaintiff that women had to “sleep their way to the top” in order to

move up. Supervision was aware of this language.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 11 of the Complaint regarding

whether one male co-worker allegedly complained to Plaintiff that she had taken a

job from a man, and that another male co-worker told Plaintiff that women had to

“sleep their way to the top” in order to move up, and Plaintiff did not submit any

complaint to Defendant about these alleged interactions and therefore Defendant

denies the allegations. Defendant denies the remaining allegations contained in

Paragraph 11 of the Complaint.

      12.    Beginning in 2011, Plaintiff has repeatedly sought promotions for

which she is highly qualified.


                                         5
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.34 Filed 01/15/21 Page 6 of 37




       ANSWER: Defendant denies the allegations in Paragraph 12 of the

Complaint except to admit that Plaintiff has applied for several open positions.

       13.   Between late 2011 and early 2020, Plaintiff submitted at least nine

applications for open Passenger Engineer positions.

       ANSWER: Defendant admits the allegations in Paragraph 13 of the

Complaint.

       14.   Plaintiff is well qualified to become a Passenger Engineer.

       ANSWER: Defendant denies the allegations in Paragraph 14 of the

Complaint.

       15.   There are very few female Passenger Engineers employed by Amtrak;

the significant majority are males who have been promoted internally.

       ANSWER: Defendant denies the allegations in Paragraph 15 of the

Complaint.

       16.   The Passenger Engineer position would have been a promotion for

Plaintiff.

       ANSWER: Defendant admits the allegations in Paragraph 16 of the

Complaint.

       17.   During the same time period, Plaintiff also applied for various openings

for Trainmasters and Lead Technical Trainers for which she was well qualified.




                                         6
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.35 Filed 01/15/21 Page 7 of 37




      ANSWER: Defendant admits that Plaintiff applied for one Trainmaster and

several Lead Technical Trainer positions. Defendant denies the remaining

allegations in Paragraph 17 of the Complaint.

      18.    Most of Plaintiff’s applications and requests to be interviewed have

been ignored or denied.

      ANSWER: Defendant denies the allegations in Paragraph 18 of the

Complaint.

      19.    Instead, Amtrak repeatedly offered interviews and ultimately

promotions for the positions described above to Plaintiff’s more junior, less-

qualified, male co-workers.

      ANSWER: Defendant denies the allegations in Paragraph 19 of the

Complaint.

      20.    In 2015, a Passenger Engineer position opened up in Pontiac, Michigan.

Plaintiff applied.

      ANSWER: Defendant denies the allegations in Paragraph 20 of the

Complaint.

      21.    Plaintiff’s supervisor Charlie Zak and Ethan Like, an Engineer with

hiring authority, decided not to hold interviews for the position and to instead fast

track Plaintiff’s junior, male assistant conductor into the position.




                                           7
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.36 Filed 01/15/21 Page 8 of 37




      ANSWER: Defendant denies the allegations in Paragraph 21 of the

Complaint.

      22.    One supervisor told Plaintiff that she would never be an engineer and

that he thought a male, mechanical foreman would be more qualified than her to be

a conductor, the position Plaintiff had held for nine years already.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 22 of the Complaint as Plaintiff

has not identified the supervisor whom allegedly made the comment and Plaintiff

did not submit any complaint to Defendant about this alleged interaction, and

therefore Defendant denies the allegations.

      23.    An experienced mechanical foreman is objectively less qualified to be

an engineer than an experienced conductor.

      ANSWER: Defendant denies the allegations in Paragraph 23 of the

Complaint.

      24.    Due to a work-related injury, Plaintiff was on medical leave from

March 2015 to March 2017.

      ANSWER: Defendant admits that Plaintiff was on a medical leave due to a

work related injury from March 2015 to January 2017. Defendant denies the

remaining allegations in Paragraph 24 of the Complaint.




                                          8
  Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.37 Filed 01/15/21 Page 9 of 37




      25.    In November 2017, an Amtrack [sic] Engineer told Plaintiff he wanted

a sexual relationship with her. When she declined, he threatened her in the work

parking lot and brandished his gun.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 25 of the Complaint as Plaintiff

had not identified the Engineer about whom she complains, and Plaintiff did not

submit any complaint to Defendant about this alleged interaction, and therefore

Defendant denies the allegations.

      26.    Around June of 2018, Plaintiff needed to complete a “road test” with

her supervisor Michael Amstutz to renew a certification.

      ANSWER: Defendant admits that an annual onboard observation (“road

test”) is required to maintain Plaintiff’s certification. Defendant lacks information or

knowledge sufficient to form a belief about the truth of the remaining allegations in

Paragraph 26 of the Complaint, and therefore denies the remaining allegations.

      27.    Amstutz repeatedly scheduled the road test with Plaintiff and either

failed to show up or rescheduled the test.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 27 of the Complaint, and

therefore denies the allegations.




                                             9
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.38 Filed 01/15/21 Page 10 of 37




         28.   After repeated cancellations, Amstutz asked Plaintiff to take the test at

his hotel in the middle of the night, telling her that she could take the test in the

lobby.

         ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 28 of the Complaint, and

therefore denies the allegations.

         29.   Plaintiff acquiesced, anxious to complete her recertification after

repeated delays, and met Amstutz at his hotel around 12:30 a.m., following her shift.

         ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 29 of the Complaint, and

therefore denies the allegations.

         30.   Amstutz insisted that Plaintiff take the test in his hotel room. Plaintiff

ended up taking the test on the floor of Amstutz’s hotel room while he laid in bed,

asking her questions about her relationship status with men.

         ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 30 of the Complaint, and

therefore denies the allegations.

         31. Throughout the first half of 2018, conductor Adam Williams repeatedly

harassed Plaintiff with comments concerning rape, stating that rape victims should




                                           10
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.39 Filed 01/15/21 Page 11 of 37




stop reporting men because they were ruining men’s lives. Plaintiff reported this to

management, but no action was taken.

      ANSWER: Defendant denies the allegations in Paragraph 31 of the

Complaint.

      32.    In June 2018, Plaintiff applied for an open Passenger Engineer position

in Kansas City. The hiring manager, Carey Lacey, reminded Plaintiff of his authority

over hiring and suggested that Plaintiff have dinner with him and stay in his hotel

room in Kansas City so he could help her “prepare” for the interview.

      ANSWER: Defendant denies the allegations in Paragraph 32, except to admit

that Plaintiff applied for an open Passenger Engineer position in June 2018.

      33.    Plaintiff declined Lacey’s inappropriate requests. She told Lacey that

she would prefer to do a phone interview if possible because she couldn’t afford to

miss work. Lacey reiterated his requests, which she again declined.

      ANSWER: Defendant denies the allegations in Paragraph 33 of the

Complaint.

      34.    Plaintiff contacted Amtrak Recruiting Coordinator Sheila Oman who

confirmed that Amtrak typically conducted phone interviews for current employees.

Plaintiff again sought to schedule a phone interview.

      ANSWER: Defendant denies the allegations in Paragraph 34 of the

Complaint.


                                        11
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.40 Filed 01/15/21 Page 12 of 37




      35.    Oman, after attempting to schedule a phone interview, relayed to

Plaintiff that Lacey would only do an in-person interview in Kansas City. In fear for

her safety, Plaintiff declined the in-person interview which ended the application

process.

      ANSWER: Defendant denies the allegations in Paragraph 35 of the

Complaint.

      36.    In August 2018, Plaintiff was interviewed for a Passenger Engineer

position in Pontiac, MI. After interviewing, Plaintiff learned that the position was

going to Joel Meyers, Plaintiff’s junior, and less-qualified male co-worker.

      ANSWER: Defendant admits that it interviewed Plaintiff for a Passenger

Engineer position in Pontiac, Michigan. Defendant denies the remaining allegations

in Paragraph 36.

      37.    Plaintiff thereafter complained to her supervisors that she was being

treated unfairly because of her gender, and that she was going to file a complaint

with the EEOC.

      ANSWER: Defendant denies the allegations in Paragraph 37 of the

Complaint.

      38.    After Plaintiff threatened to go to the EEOC, Defendant closed the job

opening without filling the position. A few weeks later the position was posted again,

and Plaintiff reapplied.


                                         12
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.41 Filed 01/15/21 Page 13 of 37




      ANSWER: Defendant admits that another Passenger Engineer position was

posted after her interview in August 2018. Defendant denies the remaining

allegations in Paragraph 38 of the Complaint.

      39.    Shortly thereafter, the position was once again taken down and remains

unfilled. This was done to ensure that Plaintiff would not receive the position.

      ANSWER: Defendant denies the allegations in Paragraph 39 of the

Complaint.

      40.    In April 2019, Zak had a meeting with Plaintiff regarding an incident

in which a train she was working on came in with bad brakes in need of repair. Zak

fabricated a false story about how Plaintiff avoided the work of repairing the brakes.

Other complaints about Plaintiff were also fabricated.

      ANSWER: Defendant admits that Zak had a meeting with Plaintiff regarding

an incident in which a train she was working on came in with bad brakes in need of

repair. Defendant denies the remaining allegations in Paragraph 40 of the Complaint.

      41.    Plaintiff filed a complaint about Zak with her union alleging that Zak

was discriminating against her and retaliating against her.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 41 of the Complaint regarding

whether Plaintiff complained to her union, and therefore denies the allegation.




                                         13
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.42 Filed 01/15/21 Page 14 of 37




Defendant admits that Plaintiff submitted a complaint to the Amtrak Helpline on

April 12, 2019, alleging gender discrimination and harassment by Zak.

      42.    The union advised Zak and his supervisor, Jeremy Gaatz about the

retaliation compliant. No action was taken by Defendant.

      ANSWER: Defendant denies the allegations in Paragraph 42 of the

Complaint.

      43.    The retaliation against Plaintiff continued. In the spring of 2019,

someone in the mechanical department, supervised by Dave Shank—a close friend

of Zak, activated the power on a 480-volt cable while Plaintiff was working on a

train, although safety protocols require that the power remain off while Plaintiff was

performing her work. Contact with the cable could have been fatal.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 43 of the Complaint regarding

an alleged incident in the spring of 2019 with someone in the mechanical

department, supervised by Dave Shank, who activated the power on a 480-volt cable

while Plaintiff was working on a train, although safety protocols require that the

power remain off while Plaintiff was performing her work, and therefore denies the

allegation. Defendant denies the remaining allegations contained in Paragraph 43 of

the Complaint.




                                         14
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.43 Filed 01/15/21 Page 15 of 37




      44.    The engineer working at the time warned Plaintiff that “someone must

have a problem with you” because they activated the cable.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 44 of the Complaint, and

therefore denies the allegations. Defendant further states that Plaintiff did not submit

any complaint to Defendant about this alleged interaction.

      45.    On another occasion, Plaintiff was warned by a mechanical foreman

that she should “stand down” and stop complaining, “or else.”

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 45 of the Complaint, and

therefore denies the allegations. Defendant further states that Plaintiff did not submit

any complaint to Defendant about this alleged interaction.

      46.    Plaintiff filed a charge with the EEOC charging Amtrak with

discrimination based on sex on July 23, 2019.

      ANSWER: Defendant admits the allegations contained in Paragraph 46 of

the Complaint.

      47.    Most recently, all conductor and assistant conductor positions were

placed on “on-call” status due to the COVID-19 pandemic. In order for employees

to regain a regularly scheduled position, they would have to bid on jobs, which

would be awarded based on seniority.


                                          15
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.44 Filed 01/15/21 Page 16 of 37




      ANSWER: Defendant admits the allegations contained in Paragraph 47 of

the Complaint.

      48.   Over the summer of 2020, Plaintiff bid on a regularly scheduled

assistant conductor position in Port Huron, Michigan.

      ANSWER: Defendant denies the allegations contained in Paragraph 48 of

the Complaint.

      49. The assistant conductor position, again, went to a less-qualified junior,

male employee.

      ANSWER: Defendant denies the allegations contained in Paragraph 49 of

the Complaint.

      50.   Plaintiff requested access to a copy of personnel file from Defendant,

in September 2019 and again in June 2020.

      ANSWER: Defendant admits that Plaintiff requested a copy of her personnel

records in September 2019. Defendant lacks information or knowledge sufficient to

form a belief about the truth of the remaining allegations in Paragraph 50 of the

Complaint, and therefore denies the remaining allegations.

      51.   To date, Defendant has never produced Plaintiff’s personnel file, nor

responded to her requests in any way.

      ANSWER: Defendant denies the allegations contained in Paragraph 51 of

the Complaint.


                                        16
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.45 Filed 01/15/21 Page 17 of 37




      52.     On September 2, 2020, Plaintiff received her Right to Sue Letter from

the EEOC.

      ANSWER: Defendant lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 52 of the Complaint, and

therefore denies the allegations.

      53.     Since the filing of her EEOC charge Plaintiff has been placed in

situations where she has been made to feel unsafe working around equipment, which

appear to be designed to intimidate her.

      ANSWER: Defendant denies the allegations in Paragraph 53 of the

Complaint.

                                      COUNT I

  Sex Discrimination in Violation of Title VII of the Civil Rights Act of 1964

      54.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.

      ANSWER: Defendant realleges and incorporates by reference its answers to

Paragraphs 1-53 of Plaintiff’s Complaint as if fully set forth herein.

      55.     At all relevant times, Plaintiff was an employee, and Defendant her

employer within the meanings set forth in Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000(e), et. seq.




                                           17
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.46 Filed 01/15/21 Page 18 of 37




       ANSWER: Paragraph 55 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 55 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

       56.      Plaintiff is a member of a protected class; she is a female.

       ANSWER: Defendant admits that Plaintiff is female. The remaining

allegations contained in Paragraph 56 of Plaintiff’s Complaint state a legal

conclusion to which no answer is required.

       57.      Defendant’s treatment of Plaintiff, as described above, was based at

least in part, on the unlawful consideration of her sex.

       ANSWER: Defendant denies the allegations in Paragraph 57 of the

Complaint.

       58.      Similarly situated male employees were treated better in the terms and

conditions of their employment. Namely, they were promoted, and did not

experience gender-based harassment or discriminatory acts.

       ANSWER: Defendant denies the allegations in Paragraph 58 of the

Complaint.

       59.      The actions of Defendant and its agents were willful, intentional, in

deliberate disregard of and with reckless indifference to the rights and sensibilities

of Plaintiff.




                                            18
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.47 Filed 01/15/21 Page 19 of 37




      ANSWER: Defendant denies the allegations in Paragraph 59 of the

Complaint.

      60.     As a direct and proximate result of those actions, the terms, conditions,

and privileges of Plaintiff’s employment was adversely affected and Plaintiff was

unfairly denied access to the promotion because of her sex.

      ANSWER: Defendant denies the allegations in Paragraph 60 of the

Complaint.

      61.     As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

has sustained injuries and damages, including but not limited to, loss of earnings and

earning capacity, loss of career opportunities, loss of fringe and pension benefits,

outrage and humiliation, mental anguish, anxiety about her future, physical and

emotional distress, loss of professional reputation and loss of the ordinary pleasures

of everyday life.

      ANSWER: Defendant denies the allegations in Paragraph 61 and that

Plaintiff is entitled to any relief set forth in Paragraph 61 of the Complaint.

                                      COUNT II

    Sex Discrimination in Violation of the Elliott-Larsen Civil Rights Act,
                           M.C.L. 37.2102 et. seq.

      62.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.




                                          19
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.48 Filed 01/15/21 Page 20 of 37




      ANSWER: Defendant realleges and incorporates by reference its answers to

Paragraphs 1-61 of Plaintiff’s Complaint as if fully set forth herein.

      63.       Pursuant to the Elliott-Larsen Civil Rights Act (“ELCRA”), Defendant

is an employer covered by the Act. See M.C.L. 37.2201 et. seq.

      ANSWER: Paragraph 63 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 63 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

      64.       Plaintiff’s sex was a factor in Defendant’s decision to treat Plaintiff less

favorably with regard to the terms, conditions, and benefits of employment on the

basis of sex.

      ANSWER: Defendant denies the allegations in Paragraph 64 of the

Complaint.

      65.       The actions of Defendant, through its agents, were intentional, in

deliberate disregard for the rights and sensibilities of Plaintiff.

      ANSWER: Defendant denies the allegations in Paragraph 65 of Plaintiff’s

Complaint.

      66.       As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

has sustained injuries and damages including, but not limited to, loss of earnings and

earning capacity, loss of career opportunities, loss of fringe and pension benefits,

outrage and humiliation, mental anguish, anxiety about her future, physical and


                                             20
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.49 Filed 01/15/21 Page 21 of 37




emotional distress, loss of professional reputation and loss of the ordinary pleasures

of everyday life.

      ANSWER: Defendant denies the allegations in Paragraph 66 and that

Plaintiff is entitled to any relief set forth in Paragraph 66 of the Complaint.

                                     COUNT III

      Retaliation in Violation of Title VII of the Civil Rights Act of 1964

      67.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.

      ANSWER: Defendant realleges and incorporates by reference its answers to

Paragraphs 1-66 of Plaintiff’s Complaint as if fully set forth herein.

      68.     At all material times Plaintiff was an employee and Defendant was her

employer, covered by and within the meaning of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”).

      ANSWER: Paragraph 68 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 68 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

      69.     Plaintiff engaged in conduct protected under Title VII including, but

not limited to, by opposing, threatening to report and reporting Defendant’s unlawful

employment practices, which violate Title VII.




                                          21
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.50 Filed 01/15/21 Page 22 of 37




      ANSWER: Defendant denies the allegations in Paragraph 69 of Plaintiff’s

Complaint.

      70.    Plaintiff’s treatment by Defendant following her protected conduct was

retaliatory and occurred, in part, because Plaintiff opposed, threatened to report, and

reported Defendant’s unlawful employment practices in violation of the anti-

retaliation provisions of Title VII.

      ANSWER: Defendant denies the allegations in Paragraph 70 of Plaintiff’s

Complaint.

      71.    As a direct and proximate result of Defendant’s unlawful conduct, as

described above, the terms, conditions, and privileges of Plaintiff’s employment

were adversely affected.

      ANSWER: Defendant denies the allegations in Paragraph 71 of the

Complaint.

      72.    The actions of Defendant’s employees, agents, and representatives

were willful, intentional, and in deliberate disregard of and with reckless

indifference to the rights and sensibilities of Plaintiff.

      ANSWER: Defendant denies the allegations in Paragraph 72 of the

Complaint.

      73.    As a direct and proximate result of Defendant’s violation of Plaintiff’s

rights as alleged herein, she has suffered past and future loss of earnings and earning


                                           22
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.51 Filed 01/15/21 Page 23 of 37




capacity; loss of the value of benefits; she has sustained mental and emotional

distress, embarrassment, humiliation, mental anguish, and anxiety; damage to her

good name and reputation; and loss of the ordinary pleasures of everyday life.

      ANSWER: Defendant denies the allegations in Paragraph 73 and that

Plaintiff is entitled to any relief set forth in Paragraph 73 of the Complaint.

                                     COUNT IV

     Retaliation in Violation of Michigan’s Elliot-Larsen Civil Rights Act

      74.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.

      ANSWER: Defendant realleges and incorporates by reference its answers to

Paragraphs 1-73 of Plaintiff’s Complaint as if fully set forth herein.

      75.     At all material times Plaintiff was an employee and Defendant was her

employer, covered by and within the meaning of the Elliot-Larsen Civil Rights Act,

MCL § 37.2101, et seq. (the “ELCRA”).

      ANSWER: Paragraph 75 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 75 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

      76.     Plaintiff engaged in conduct protected under the ELCRA including, but

not limited to, by opposing, threatening to report, and reporting Defendant’s

unlawful employment practices, which violate the ELCRA.



                                          23
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.52 Filed 01/15/21 Page 24 of 37




      ANSWER: Defendant denies the allegations in Paragraph 76 of Plaintiff’s

Complaint.

      77.    Plaintiff’s treatment by Defendant following her protected conduct was

retaliatory and occurred, in part, because Plaintiff opposed, threatened to report, and

reported Defendant’s unlawful employment practices in violation of the anti-

retaliation provisions of the ELCRA.

      ANSWER: Defendant denies the allegations in Paragraph 77 of Plaintiff’s

Complaint.

      78.    As a direct and proximate result of Defendant’s unlawful conduct, as

described above, the terms, conditions, and privileges of Plaintiff’s employment

were adversely affected.

      ANSWER: Defendant denies the allegations in Paragraph 78 of the

Complaint.

      79.    The actions of Defendant’s employees, agents, and representatives

were willful, intentional, and in deliberate disregard of and with reckless

indifference to the rights and sensibilities of Plaintiff.

      ANSWER: Defendant denies the allegations in Paragraph 79 of the

Complaint.

      80.    As a direct and proximate result of Defendant’s violation of Plaintiff’s

rights as alleged herein, she has suffered past and future loss of earnings and earning


                                           24
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.53 Filed 01/15/21 Page 25 of 37




capacity; loss of the value of benefits; she has sustained mental and emotional

distress, embarrassment, humiliation, mental anguish, and anxiety; damage to her

good name and reputation; and loss of the ordinary pleasures of everyday life.

      ANSWER: Defendant denies the allegations in Paragraph 80 and that

Plaintiff is entitled to any relief set forth in Paragraph 80 of the Complaint.

                                      COUNT V

     Harassment and Hostile Work Environment in Violation of Title VII

      81.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.

      ANSWER: Defendant realleges and incorporates by reference its answers to

Paragraphs 1-80 of Plaintiff’s Complaint as if fully set forth herein.

      82.     At all relevant times, Plaintiff was an employee and Defendant was her

employer within the meanings set forth in Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000(e), et. seq. (“Title VII”).

      ANSWER: Paragraph 82 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 82 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

      83. During the course of Plaintiff’s employment, Defendant, through its

employees and agents, subjected Plaintiff to unwelcome comments, speech, conduct,




                                          25
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.54 Filed 01/15/21 Page 26 of 37




and other actions of an offensive and sexual nature, and by their words and conduct,

made Plaintiff’s subjection to the same a term or condition of her employment.

       ANSWER: Defendant denies the allegations in Paragraph 83 of the

Complaint.

       84.    Defendant’s treatment of Plaintiff was severe and/or pervasive and

created a hostile work environment.

       ANSWER: Defendant denies the allegations in Paragraph 84 of the

Complaint.

       85.    Defendant’s actions were based on Plaintiff’s sex and/or gender.

       ANSWER: Defendant denies the allegations in Paragraph 85 of the

Complaint.

       86.    Defendant’s unwelcome comments and conduct were intentional and

willful, in deliberate disregard of, and with reckless indifference to the rights and

sensibilities of Plaintiff.

       ANSWER: Defendant denies the allegations in Paragraph 86 of the

Complaint.

       87.    As a direct and proximate result of Defendant’s unlawful conduct

described above, the terms, conditions and privileges of Plaintiff’s employment were

adversely affected.




                                         26
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.55 Filed 01/15/21 Page 27 of 37




      ANSWER: Defendant denies the allegations in Paragraph 87 of the

Complaint.

      88.     As a further direct and proximate result of Defendant’s unlawful

conduct described above, Plaintiff has sustained injuries and damages including but

not limited to the loss of earnings and earning capacity; mental and emotional

distress, including anxiety and mental anguish, humiliation and embarrassment; loss

of personal and professional reputation; and loss of the ordinary pleasures of

everyday life.

      ANSWER: Defendant denies the allegations in Paragraph 88 and that

Plaintiff is entitled to any relief set forth in Paragraph 88 of the Complaint.

                                     COUNT VI

        Sexual Harassment/Hostile Work Environment in Violation of
                      Elliott-Larsen Civil Rights Act

      89.     Plaintiff repeats and realleges the allegations set forth in the foregoing

paragraphs.

      ANSWER: Defendant realleges and incorporates by reference its answers to

Paragraphs 1-88 of Plaintiff’s Complaint as if fully set forth herein.

      90.     At all times material hereto, Plaintiff was an employee and Defendant

was employers covered by and within the meaning of the Elliot-Larsen Civil Rights

Act, MCL 37.2101, et seq.




                                          27
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.56 Filed 01/15/21 Page 28 of 37




      ANSWER: Paragraph 90 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 90 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

      91.    At all times material hereto, Plaintiff’s co-workers and supervisors,

including but not limited to Michael Amstutz, Jeremy Gaatz, Carey Lacey, Ethan

Like, and Adam Williams were employees of and served as agents of Defendant.

      ANSWER: Paragraph 91 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 91 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

      92.    During the course of her employment, Defendant, through it [sic]

employees and agents, subjected Plaintiff to unwanted comments, speech, conduct,

and other actions of an offensive and sexual nature, and by their words and conduct,

made Plaintiff’s subjection to the same a term or condition of her employment.

      ANSWER: Defendant denies the allegations in Paragraph 92 of the

Complaint.

      93.    Defendant’s treatment of Plaintiff was severe and/or pervasive and

created a hostile work environment.

      ANSWER: Defendant denies the allegations in Paragraph 93 of the

Complaint.

      94.    Defendant’s actions were based on Plaintiff’s sex and/or gender.


                                        28
    Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.57 Filed 01/15/21 Page 29 of 37




         ANSWER: Defendant denies the allegations in Paragraph 94 of the

Complaint.

         95.   Defendant’s unwelcome comments and contact were intentional and

willful, in deliberate disregard of, and with reckless indifference to the rights and

sensibilities of Plaintiff.

         ANSWER: Defendant denies the allegations in Paragraph 95 of the

Complaint.

         95. 1 As a direct and proximate result of Defendant’s unlawful conduct

described above, the terms, conditions and privileges of Plaintiff’s employment were

adversely affected.

         ANSWER: Defendant denies the allegations in Paragraph 95 of the

Complaint.

         96.   As a further direct and proximate result of Defendant’s unlawful

conduct described above, Plaintiff has sustained injuries and damages including but

not limited to the loss of earnings and earning capacity; mental and emotional

distress, including anxiety and mental anguish, humiliation and embarrassment; loss

of personal and professional reputation; and loss of the ordinary pleasures of

everyday life.




1
    Plaintiff incorrectly numbered this paragraph as a duplicate 95.

                                           29
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.58 Filed 01/15/21 Page 30 of 37




      ANSWER: Defendant denies the allegations in Paragraph 96 and that

Plaintiff is entitled to any relief set forth in Paragraph 96 of the Complaint.

                                    COUNT VII

       Violation of the Bullard-Plawecki Employee Right to Know Act,
                             MCL 423.501, et. seq.

      97.    Plaintiff hereby incorporates all prior paragraphs as if they were set

forth fully herein.

      ANSWER: Defendant realleges and incorporates by reference its answers to

Paragraphs 1-96 of Plaintiff’s Complaint as if fully set forth herein.

      98.    At all times material hereto, Plaintiff was an employee and Defendant

was an employer covered by and within the meaning of the Bullard-Plawecki

Employee Right to Know Act, MCL 423.501 et. seq.

      ANSWER: Paragraph 98 of Plaintiff’s Complaint states a legal conclusion to

which no answer is required. To the extent Paragraph 98 of the Complaint is alleging

any wrongdoing by Defendant, Defendant denies the allegations.

      99.    Defendant generated and maintained a personnel record on Plaintiff

during the course of her employment with Defendant.

      ANSWER: Defendant admits the allegations in Paragraph 99 of the

Complaint.

      100. Plaintiff repeatedly requested, but was denied by Defendant access to a

copy of her employment records.


                                          30
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.59 Filed 01/15/21 Page 31 of 37




      ANSWER: Defendant denies the allegations in Paragraph 100 of the

Complaint.

      101. To date, Defendant and its employees continue to willfully fail and/or

refuse to comply with the Act and Plaintiff’s demands for a complete copy of her

personnel record.

      ANSWER: Defendant denies the allegations in Paragraph 101 of the

Complaint.

                             RELIEF REQUESTED

      For all the foregoing reasons, Plaintiff Jacqulyn Wood demands judgment

against Defendants [sic] as follows:

      A.     LEGAL RELIEF

             1.     Compensatory, economic, and noneconomic damages in
                    whatever amount she is found to be entitled;

             2.     A judgment for lost wages and benefits, past and future, in
                    whatever amount Plaintiff is found to be entitled;

             3.     Exemplary damages in whatever amount she is found to be
                    entitled;

             4.     Liquidated damages in whatever amount she is found to be
                    entitled; and

             5.     Punitive damages in whatever amount she is found to be entitled;
                    and

             6.     An award of interest, costs and reasonable attorney fees.




                                         31
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.60 Filed 01/15/21 Page 32 of 37




      ANSWER: Defendant, National Railroad Passenger Corporation d/b/a

Amtrak, asks that Plaintiff’s Complaint be dismissed with prejudice and in its

entirety; that judgment be entered against Plaintiff, and in favor of Defendant, for all

costs and attorneys’ fees incurred by it in defending this action; and that Defendant

be granted such other and further relief as the Court may deem just and proper.

Defendant further denies that Plaintiff is entitled to any relief set forth in the above

Paragraph of the Complaint.

      B.     DECLARATORY & EQUITABLE RELIEF

             1.     An injunction out of this Court prohibiting any further acts of
                    wrongdoing and placing Plaintiff into the position of Passenger
                    Engineer;

             2.     An award of interest, costs and reasonable attorney fees; and

             3.     Whatever other equitable relief appears appropriate at the time
                    of final judgment.

      ANSWER: Defendant, National Railroad Passenger Corporation d/b/a

Amtrak, asks that Plaintiff’s Complaint be dismissed with prejudice and in its

entirety; that judgment be entered against Plaintiff, and in favor of Defendant, for all

costs and attorneys’ fees incurred by it in defending this action; and that Defendant

be granted such other and further relief as the Court may deem just and proper.

Defendant further denies that Plaintiff is entitled to any relief set forth in the above

Paragraph of the Complaint.

                                     JURY DEMAND


                                          32
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.61 Filed 01/15/21 Page 33 of 37




        Plaintiff Jacqulyn Wood, by her attorneys Deborah Gordon Law, demands a

trial by jury of all the issues in this cause.

        ANSWER: Defendant, National Railroad Passenger Corporation d/b/a

Amtrak, by its attorneys, Littler Mendelson, P.C., relies upon Plaintiff’s Demand for

Trial by Jury only to the extent that it demands a trial by jury of any questions of

fact.

                            AFFIRMATIVE DEFENSES

        Without admitting any of the allegations in the Complaint and without

admitting or acknowledging that it bears any burden of proof as to any of them,

Defendant asserts the following affirmative and/or special defenses to Plaintiff’s

Complaint. Defendant intends to rely upon any additional defenses that become

available or apparent during pretrial proceedings and discovery in this action and

hereby reserve the right to amend this Answer to assert all such further defenses.

                                   FIRST DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of

limitation.

                                 SECOND DEFENSE

        Plaintiff’s claims for damages are barred to the extent that she has failed to

make reasonable efforts to mitigate her damages, if any.




                                            33
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.62 Filed 01/15/21 Page 34 of 37




                                 THIRD DEFENSE

       To the extent, if any, that Defendant is found to have violated Title VII, the

Elliott-Larsen Civil Rights Act, or the Bullard-Plawecki Right to Know Act with

respect to Plaintiff’s Complaint (which Defendant denies), said violation was not

willful.

                                FOURTH DEFENSE

       Defendant had a policy against harassment and retaliation at the time of the

conduct alleged by Plaintiff and Defendant enforced that policy. Defendant is not

liable for any harassment, retaliation, or other wrongful conduct by one employee

against another, under a theory of respondeat superior or otherwise, where such

conduct violated Defendant’s policy and Plaintiff did not report the conduct to

Defendant so that it could investigate the conduct, enforce the policy, and protect

Plaintiff against any future alleged discrimination.

                                 FIFTH DEFENSE

       Plaintiff did not suffer any adverse employment action.

                                 SIXTH DEFENSE

       Plaintiff’s claims may be barred, in whole or in part, by the equitable doctrines

of unclean hands, laches, waiver, and/or estoppel.

                               SEVENTH DEFENSE




                                          34
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.63 Filed 01/15/21 Page 35 of 37




      Defendant relies on all other defenses afforded to them under the statutes

identified in Plaintiff’s Complaint.

                                EIGHTH DEFENSE

      Plaintiff’s claims may be barred, in whole or in part, to the extent that she

failed to comply with jurisdictional, procedural and administrative prerequisites for

filing this action, or if her claims otherwise exceed the scope of any charge filed.

                                 NINTH DEFENSE

      Plaintiff’s claims may be barred, in whole or in part, by state or local statute,

regulation, executive order, health order, or epidemic order relating to the COVID-

19 pandemic issued by the State of Michigan, Office of the Governor of Michigan,

the Michigan Department of Health and Human Services, or Michigan Occupational

Safety and Health Administration.

                                TENTH DEFENSE

      Any claims for emotional distress damages are preempted by the Federal

Employer’s Liability Act (FELA).

                              ELEVENTH DEFENSE

      Plaintiff’s claims, in whole or in part, are preempted by the Railway Labor

Act, 45 U.S.C. §§ et seq.

                              TWELFTH DEFENSE




                                          35
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.64 Filed 01/15/21 Page 36 of 37




       Plaintiff’s claims are barred because Defendant’s challenged action(s) were

taken for legitimate, non-discriminatory and non-retaliatory business reasons.

                                 THIRTEENTH DEFENSE

       Plaintiff’s claims are barred because Defendant took prompt and effective

remedial action to address any complaints made by Plaintiff and exercised

reasonable care to prevent and correct promptly any alleged discriminatory or

retaliatory behavior directed toward Plaintiff.

                                FOURTEENTH DEFENSE

       Defendant took reasonable steps to comply with anti-discrimination, anti-

harassment, and anti-retaliation laws and any acts in violation of the statutes were in

contravention of Defendant’s good faith efforts to comply.

                                  FIFTEENTH DEFENSE

       Plaintiff is not entitled to punitive damages because neither Defendant, nor

any of its respective officers, directors, managers, or agents, committed, authorized,

or ratified any act(s) with respect to Plaintiff in bad faith, willfully, or believing that

such act(s) violated any federal or state law.

                                  SIXTEENTH DEFENSE

       Plaintiff’s claims for punitive damages are barred because an award of

punitive damages in this case would be unconstitutional under the United States

and/or Michigan Constitutions.


                                            36
 Case 2:20-cv-13154-BAF-CI ECF No. 7, PageID.65 Filed 01/15/21 Page 37 of 37




                          RESERVATION OF RIGHT

      Defendant reserves the right to file, upon completion of its investigation and

discovery, such amended answers and affirmative defenses as may be appropriate.


Dated: January 15, 2021                    /s/ Jaclyn R. Giffen
                                           Jaclyn R. Giffen (P75316)
                                           LITTLER MENDELSON, P.C.
                                           200 Renaissance Center, Suite 3110
                                           Detroit, Michigan 48243
                                           (313) 202-3261
                                           jgiffen@littler.com
                                           Attorneys for Defendant

                          CERTIFICATE OF SERVICE
      The undersigned certifies that a copy of the foregoing document was
      served upon all parties and/or attorneys of record to the above cause
      herein at their respective addresses as disclosed on the pleadings on
      January 15, 2021, via:
                  U. S. Mail                             Facsimile
          X       ECF Filing                             Hand Delivery
                  E-Mail                                 Federal Express
                                      /s/ Jaclyn R. Giffen
                                      Jaclyn R. Giffen




                                        37
